61 N.Y.2d 743 (1984)
In the Matter of L. Edward Dueger et al., Appellants,
v.
Zoning Board of Appeals of the Incorporated Village of Lloyd Harbor, Respondent.
Court of Appeals of the State of New York.
Decided January 17, 1984.
James J. Byrne for appellants.
Peter M. Weiler for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE. Taking no part: Judge SIMONS.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (96 AD2d 905).